DETAILED ACTION
Receipt of Arguments/Remarks filed on June 21 2022 is acknowledged. Claims 1-16, 26-36, 41-42 and 44-45 were/stand cancelled. Claims 17-25, 37 and 43 were amended. Claims 17-25, 37-40 and 43 are pending. Claims 37-40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29 2021. Claims 17-25 are directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Withdrawn Objections/Rejections
	The amendments filed June 21 2022 are sufficient to overcome the objection of claims 17-19.  The incorrectly spelt names have been corrected.  
The amendments filed June 21 2022 are sufficient to overcome the rejection of claims 18-19 under 35 USC 112b. The incorrect spelling has been corrected and the period at the end of the claim was clarified.
Drawings
The drawings are objected to because Figures 1-4 and 8-12 use lower case letters to identify the different views of the figure whereas capital letters are required.  See 37 CFR 1.84(u).  The correct label, for example, would be Figure 1A and Figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Response to Arguments
Applicants’ arguments filed June 21 2022 have been fully considered but they are not persuasive. 
Applicants indicate that replacement sheets are enclosed labeling the drawings in capital letters.  However, no replacement drawings were filed.  Therefore, the objection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (J. Med. Chem., 2010, cited on PTO Form 1449) in view of Janetka et al. (US Patent No. 8937167, cited in the Office action mailed on March 4 2022).
Applicant Claims
	The instant application claims a composition comprising: (i) a composition comprising a drug against a disease involving gram-positive bacteria, or a pharmaceutically acceptable salt of said drug, and (ii) a composition comprising a compound of Formula IV.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Chorell et al. is directed to the design and synthesis of C-2 substituted thiazolo and dihydrothiazolo ring-fused 2-pyridones: pilicides with increased antivirulence activity.  Uropathogenic E. coli produce long filamentous structures called pili/fimbriae assembled by the chaperone/usher pathway (CUP pili) that mediate colonization and invasion of host tissues.  Compounds that target CUP pili have the potential to block virulence ina broad range of bacterial strains (page 5690, left column).   Table 1 shows various compounds which were evaluated for their ability to prevent pili dependent biofilm formation.  

    PNG
    media_image1.png
    522
    503
    media_image1.png
    Greyscale
One compound is 5-cyclopropyl-4-[(1-naphthyl)methyl]-2-oxo-8-phenyl-7-thia-1-azabicyclo[4.3.0]nona- 3,5,8-triene-9-carboxylic acid (compound 7c).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Chorell et al. teaches compounds falling within the scope claimed and treating E. coli, Chorell et al. does not teach the combination with antibiotics such as vancomycin.  However, this deficiency is cured by Janetka et al. 
	Janetka et al. is directed to compounds and methods for treating bacterial infections.  Urinary tract infections are caused by uropathogenic E. coli (column 1, lines 24-25).  Claimed is a method of treating a urinary tract infection with the compounds taught (claim 9).  Taught is a combination of a compound of the invention with one or more bactericidal compounds.  The bactericidal compound is an antibiotic such as amikacin, gentamicin, neomycin, vancomycin, oxacillin, streptomycin, etc.  (column 34, lines 20-58).  When administered in combination with a bactericidal compound, the administration compound may be administered before, simultaneous or after administration of a bactericidal compound (column 37, lines 38-56).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chorell et al. and Janetka et al. and combine bactericidal compounds such as antibiotics like vancomycin with compound 7a of Chorell et al. One skilled in the art would have been motivated to combine the antibiotics with the compounds of Chorell et al. and both are taught as being effective in the treatment of the same disease, ie. E. coil causing diseases.   Since drugs known to be useful for this purpose are known to be combined with antibiotics as taught by Janetka et al. there is a reasonable expectation of success.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


	Regarding the claimed drug against a disease involving gram-positive bacteria, while E.coli is a gram-negative bacteria, Janetka et al. recognizes the treatment of urinary tract infections caused by E. coli  with antibiotics.  Since Chorell et al. is directed to similar treatment, the resulting combination of the compounds of Chorell et al. and the antibiotics would result in the same claimed combination.  The recitation “against a disease involving gram positive bacteria” does not structurally distinguish the antibiotics of Janetka et al. from the instantly claimed drugs.  
Regarding claims 20-22, Janetka et al. teaches administration of the antibiotic before, simultaneously or after the other therapeutic agent.  This suggests the combination can be in a single composition or separated as parts to allow for the administrator to determine when to administer.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.

Claims 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chorell et al. (Bioorganic & Medicinal Chemistry, 2012, cited on PTO Form 1449, referred to in the Office action as Chorell ’12) in view of Janetka et al. (US Patent No. 8937167, cited in the Office action mailed on March 4 2022).
Applicant Claims
	The instant application claims a combination comprising: (i) a composition comprising a drug against a disease involving gram-positive bacteria, or a pharmaceutically acceptable salt of said drug, and (ii) a composition comprising a compound of Formula IV.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chorell ’12 is directed to mapping pilicide anti-virulence effect in Escherichia coli, a comprehensive structure-activity study.  The chemical structure and biological evaluation of tri-substituted derivatives is shown in table 3:

    PNG
    media_image2.png
    828
    1019
    media_image2.png
    Greyscale


One specific compound is compound 48 reads on formula III wherein R1 is C(O)OH, R2 is H, R3 is naphthyl, R4 is a 5 membered heterocycle and R6 is phenyl which corresponds to n, m and p being 0.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Chorell ‘12 teaches compounds falling within the scope claimed and treating E. coli, Chorell ‘12 does not teach the combination with antibiotics such as vancomycin.  However, this deficiency is cured by Janetka et al. 
	Janetka et al. is directed to compounds and methods for treating bacterial infections.  Urinary tract infections are caused by uropathogenic E. coli (column 1, lines 24-25).  Claimed is a method of treating a urinary tract infection with the compounds taught (claim 9).  Taught is a combination of a compound of the invention with one or more bactericidal compounds.  The bactericidal compound is an antibiotic such as amikacin, gentamicin, neomycin, vancomycin, oxacillin, streptomycin, etc.  (column 34, lines 20-58).  When administered in combination with a bactericidal compound, the administration compound may be administered before, simultaneous or after administration of a bacteroidal compound (column 37, lines 38-56).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chorell ‘12 and Janetka et al. and combine bactericidal compounds such as antibiotics like vancomycin with compound 48 of Chorell ‘12. One skilled in the art would have been motivated to combine the antibiotics with the compounds of Chorell ‘12 and both are taught as being effective in the treatment of the same disease, ie. E. coil causing diseases.   Since drugs known to be useful for this purpose are known to be combined with antibiotics as taught by Janetka et al. there is a reasonable expectation of success.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
	Regarding the claimed drug against a disease involving gram-positive bacteria, while E.coli is a gram-negative bacteria, Janetka et al. recognizes the treatment of urinary tract infections caused by E. coli  with antibiotics.  Since Chorell ‘12 is directed to similar treatment, the resulting combination of the compounds of Chorell ‘12 and the antibiotics would result in the same claimed combination.  The recitation “against a disease involving gram positive bacteria” does not structurally distinguish the antibiotics of Janetka et al. from the instantly claimed drugs.  
Regarding claims 20-22, Janetka et al. teaches administration of the antibiotic before, simultaneously or after the other therapeutic agent.  This suggests the combination can be in a single composition or separated as parts to allow for the administrator to determine when to administer.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01.  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions.

Response to Arguments
Applicants’ arguments filed June 21 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) there would be no reason to combine a compound of formula IV and a drug against a disease involving gram-positive bacteria to arrive at the claimed invention.  While Chorell 2020 and Chorell 2012 disclose compounds within the scope claimed, the compounds are disclosed as pilicides and interact with gram-negative bacteria.  The pathway disclosed in these references does not exist in gram-positive bacteria.  There is no expectation that the compounds in Chorell 2010 or Chorell 2012 have any activity against gram-positive bacteria. The arguments discuss gram-negative bacteria and how the compounds were seen as pure inhibitors of bacterial virulence.  It is argued that gram-positive bacteria is different.  It is argued that based on the teachings of Chorell 2010, there is no effect on bacterial growth and therefore one skilled would not expect that the compounds would have an antibiotic effect on bacteria.  
Regarding applicants’ first arguments, the instant claims are directed to a composition.  In order to render the instant claims obvious, the prior art merely needs to suggest the claimed (i) and (ii).  Instant claim 25 specifically claims a compound falling within the scope of (i) is vancomycin.  Janetka et al. teaches that vancomycin can be utilized with a bactericidal compound to treat uropathogenic E.coli.  Since Chorell 2010 and Chorell 2012 both teach the compounds are effective against uropathogenic E. coli, there is motivation to combine these two references for this purpose.  The recitation “a drug against a disease involving gram-positive bacteria” does not distinguish the instantly claimed antibiotic from the prior art.  Nothing in the claims require the compounds of formula IV to be active against gram-positive bacteria.  Even if the claim recited this feature, this is how the compound performs, "the patentability of apparatus or composition claims depends on the claimed structure, not on the use orpurpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).  Here, the prior art suggests the same claimed combination and that is all that is required to render the claims obvious.  There is nothing in the claims that require that the compounds of formula IV would have an antibiotic effect.  The question is would one skilled in the art have found it obvious to combine the compounds of Chorell 2010 or Chorell 2012 with vancomycin.  The examiner maintains that such combination is obvious.  Compound 7c shows an IC50 of 11 which shows its ability to prevent pili dependent biofilm formation.  Therefore, the compound has activity.  Its combination with other compounds like vancomycin which are effective against uropathogenic E. coli would only be expected to perform better since both are known for the same purpose.  

	Applicants argue that (2) the examples of the instant application show a synergistic effect against gram-positive bacteria.  
	Regarding applicants’ second argument, firstly, the instant claims do not recite a synergistic effect.  Therefore, in order to establish an unexpected effect, Applicants must show that such unexpected synergy occurs over the full scope of the claims.  Applicants have not shown such an effect would occur over the full scope of the claims.  While Figure 7 shows the combination is synergistic, this example is at a single concentration.  This does not establish synergy would occur over the full scope of that combination.  Regarding figure 10a, the examiner cannot agree synergy is shown.  Where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations).   Here it is not clear that the combination is greater than the additive effect.  Same thing can be said about 10b as well as 11-12a and 11-12b.  

	Applicants argue that (3) Janetka discloses a long list of antibiotics that can be used.  Some of these antibiotics can have activity against both gram-negative and gram-positive bacteria.  It is argued that one skilled in the art would not combine these antibiotics with the compounds disclosed in Chorell 2010 or Chorell 2012 to target gram-positive bacteria.
	Regarding Applicants’ third argument, firstly, an antibiotic that has activity against both gram-negative and gram-positive bacteria is not excluded from the instant claims.  As indicated above, the claims are directed to a product.  Therefore, the prior art need not teach administration to a patient with gram-positive bacteria.  The only requirement is the formation of a composition comprising a drug, such as vancomycin, with the compounds of formula IV.  This combination is obvious for the reasons set forth above.  While Janetka discloses a variety of antibiotics, Applicants have not demonstrated the criticality or unexpectedness of the claimed antibiotics.  Furthermore, the examiner cannot agree that the antibiotic listing is a long list.  There are a finite number of antibiotics listed.  Furthermore, they all serve the same purpose.  Therefore, the reference provides a finite list of predicable solutions with a reasonable expectation of success.  Note: MPEP 2143.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616